Citation Nr: 0618573	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date than January 4, 
1995, for a 100 percent rating for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1969.  This appeal arises from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri which granted the 
veteran an increased rating for generalized anxiety disorder 
from 50 to 100 percent, effective January 4, 1995.  In March 
2003, the Board determined that the RO did have jurisdiction 
to review the veteran's claim, and remanded it so that an 
underlying issue could be adjudicated.  The veteran's claim 
was remanded again in July 2003, and December 2004.  

J. B. has been appointed as the veteran's guardian.  

Regarding the issue of whether there was clear and 
unmistakable error (CUE) in a February 1971 rating decision 
which granted service connection and assigned a 10 percent 
rating for generalized anxiety disorder, this issue was 
remanded in December 2004 so that a statement of the case 
(SOC) could be prepared.  After an SOC was issued in August 
2005, the veteran did not respond with a Substantive Appeal.  
Accordingly, that issue is not in appellate status.  

The veteran was afforded a hearing before a Veterans Law 
Judge in October 2002.  The Veterans Law Judge who conducted 
said hearing is no longer employed by the Board.  
Accordingly, the Board sent the veteran and his guardian a 
letter in March 2006 asking if he wanted a hearing before a 
different Veterans Law Judge.  As neither the veteran nor his 
guardian responded to said letter, review of the veteran's 
claim is appropriate.  

It is pointed out that the RO has sent several recent 
correspondences to the veteran (August 2005 supplemental 
statement of the case (SSOC) with corresponding letter and an 
October 2005 letter) in which it mischaracterized the 
veteran's representative as the Military Order of the Purple 
Heart (MOPH).  However, there is no VA Form 21-22 on file to 
indicate that the veteran and/or his guardian wished to 
change his representative from the Disabled American Veterans 
(DAV).  Thus, especially since the DAV submitted an informal 
hearing presentation in December 2005, it must be assumed 
that the DAV remains the veteran's representative.  38 C.F.R. 
§ 20.602.  Furthermore, since the DAV referenced the August 
2005 SSOC in its informal hearing presentation, it must be 
assumed that the DAV reviewed said document and that there is 
not a due process violation in its not having received a 
prior copy of it.  


FINDINGS OF FACT

1.  By letter dated May 25, 1993, the RO wrote the veteran 
informing him that the evidence did not justify a change in 
his 50 percent disability rating for generalized anxiety 
disorder; the veteran was told that he could appeal the 
decision, but he did not appeal the decision within one year.  

2.  The veteran's representative filed a claim for an 
increased rating for the veteran's generalized anxiety 
disorder on January 4, 1995.  

3.  The veteran did not file a claim, formal or informal, for 
an increased rating between May 25, 1993, and January 4, 
1995.  

4.  It was not factually ascertainable that the veteran's 
service-connected generalized anxiety disorder increased in 
severity to 100 percent disabling prior to January 4, 1995.  

CONCLUSION OF LAW

The assignment of effective date earlier than January 4, 
1995, for a 100 percent rating for generalized anxiety 
disorder is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.155, 3.157, 3.400 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) 

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Although the RO provided the veteran with a VCAA 
letter in March 2005, which was after the initial 
adjudication of the claim in September 1999, because the VCAA 
was enacted after the initial adjudication of this claim by 
the RO (the "AOJ" in this case), it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  Nevertheless, during the course of this appeal, 
the RO did provide the veteran with the aforementioned VCAA 
letter, which met the notification requirements of the VCAA, 
prior to readjudicating his claim in a supplemental statement 
of the case (SSOC).  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the Board 
remands at a time when development of the evidentiary record 
was actively proceeding.  The veteran had ample time in which 
to respond to the notice letter.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claims.  Id., at 120-21.  The Board finds 
that the present adjudication of the appeal will not result 
in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2005 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for an earlier effective 
date.  Specifically, the letter stated that to support the 
claim for an earlier effective date, the evidence must show:

"you applied for benefits at an earlier date or 
entitlement arose earlier."	

The letter also informed the veteran that he should submit 
evidence showing that his service-connected generalized 
anxiety disorder had increased in severity prior to January 
4, 1995, to satisfy the criteria for a 100 percent rating.  

Regarding the second element, the RO informed the veteran in 
the letter about the information and evidence that VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the veteran provided enough information 
about the records so that it could request them.  
 
Regarding the third element, the RO informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO told the veteran that he 
should submit enough information about his records so that it 
could request them from the person or agency that had them.  

Regarding the "fourth element," the VCAA notice letter 
informed the veteran to submit any evidence or information in 
his possession.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, since the veteran's claim is one for 
an earlier effective date, only the 5th element is relevant.  
Notice as to the 4th element is not relevant since the 
veteran can not receive higher than the 100 percent rating he 
is already in receipt of.  Regarding the 5th element, i.e., 
the effective date of disability, as noted above in the 
discussion regarding notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the veteran was apprised 
of the type of evidence necessary to establish an earlier 
effective date for the disability on appeal.   

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, such 
notice was provided to the veteran.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with an SOC and SSOCs which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.








Background

In a February 1971 rating decision, the RO granted service 
connection and assigned a 10 percent rating for generalized 
anxiety disorder.  The veteran did not appeal this decision.  

In December 1990, the Board denied an increased evaluation 
from 50 percent for an anxiety neurosis with secondary drug 
dependence prior to September 1, 1989, and denied an 
increased evaluation from 30 percent for anxiety neurosis 
with secondary drug dependence for the period beginning 
September 1, 1989.  

In a December 1992 rating decision, the RO increased the 
veteran's service-connected psychiatric disability to 50 
percent disabling.  The letter informing the veteran of the 
decision was mailed to him on January 15, 1993.  

The veteran underwent a VA examination in April 1993.  

In a May 25, 1993 letter, the RO wrote to the veteran 
informing him that the evidence did not justify a change in 
his disability rating.  

In a statement received on January 4, 1995, the veteran's 
representative raised the issue of an increased rating for 
his psychiatric disability.  He stated that the veteran could 
not work because of his psychiatric disability.  He stated 
that the veteran was being treated at the VA Medical Center.  

VA Medical Center treatment records were submitted from 1993 
to 1995.  A treatment record for Hodgkin's disease from 
December 1994 noted that the veteran had schizophrenia, but 
did not make any other medical findings regarding the 
veteran's psychiatric condition.  The other medical records 
from this period did not make any findings regarding the 
veteran's psychiatric condition.  

A VA social and industrial survey and a VA psychiatric 
examination were both conducted in March 1995.  No GAF scores 
were assigned.  The social and industrial survey noted that 
the veteran was presently employed temporarily in air 
conditioning and refrigeration.  

In a March 1998 statement, the veteran's fiduciary cited to 
medical reports from 1983 and 1987, and a letter from 1991 
that all discussed the severity of the veteran's psychiatric 
condition.  

In a September 1999 rating decision, the RO granted an 
increased rating from 50 percent to 100 percent for 
generalized anxiety disorder with secondary drug dependence 
and tic, effective January 4, 1995.  The RO cited to a VA 
examination dated October 1998, wherein the veteran had a GAF 
score of 31

The veteran was afforded a hearing before a member of the 
Board in October 2002.  He brought the witness J.B. with him.  
He could not answer if he had been hospitalized in 1994 at 
Jefferson Barracks.  He testified that he hung onto most jobs 
by the skin of his teeth.  It was pointed out to J.B. that 
the records she was looking at were records that had to do 
with whether or not to grant service connection.  











Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. § 3.157 (2005)

At the time the veteran's rating for his service-connected 
psychiatric disability was increased to 100 percent, 
generalized anxiety disorder was rated under Diagnostic Code 
9400, and was to rated pursuant to the General Rating Formula 
for Psychoneurotic Disorders.  Under that formula, a 100 
percent disability rating is assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent disability rating was also assigned when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent disability rating was also 
assigned when the veteran was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1994)

The United States Court of Appeals for Veterans' Claims 
(Court) has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).










Analysis

In May 1993, the RO denied the veteran's claim for an 
increased rating from 50 percent for his service-connected 
generalized anxiety disorder.  The veteran was informed of 
the decision, but did not appeal.  Thereafter, the veteran's 
representative raised a claim for an increased rating January 
4, 1995.  Between May 1993 and January 4, 1995, there were no 
formal claims for benefits submitted.  Similarly, there are 
no communications from the veteran between May 1993 and 
January 4, 1995 which can be interpreted as an informal claim 
for an increased rating for his generalized anxiety disorder.  
38 C.F.R. § 3.155(a).

Thus, since the date of claim is January 4, 1995, pursuant to 
38 C.F.R. § 3.400(o)(2), the issue becomes whether it was 
factually ascertainable that the veteran 's generalized 
anxiety disorder was 100% disabling in the one-year period 
prior to January 4, 1995.  Upon review of the VA treatment 
records between January 4, 1994, and January 4, 1995, it was 
not factually ascertainable that the veteran's generalized 
anxiety disorder was 100% disabling during this time period.  
The aforementioned VA treatment records are very general and 
do not correspond to the rating criteria for generalized 
anxiety disorder in place at that time.  

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400, general 
anxiety disorder was to be rated under the General Rating 
Formula for Psychoneurotic Disorders.  A 100 percent 
disability rating was warranted in 1994 and 1995 when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent disability rating was also 
warranted if there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent disability 
rating was also warranted if the veteran was demonstrably 
unable to obtain or retain employment because if his 
psychiatric disability.  The VA treatment records between 
January 4, 1994, and January 4, 1995, do not make such 
findings.  

Although the veteran's fiduciary has cited to medical reports 
and letters prior to the effective date in question and 
contends that they show the veteran warranted a 100 percent 
rating, these medical reports and letters were considered in 
prior decisions by VA.  The Board cannot grant an earlier 
effective date based on these reports and letters unless the 
veteran files a claim for CUE for the specific rating actions 
or Board decisions in question, and to date, the veteran has 
not done so.  

Accordingly, the claim for an effective date earlier than 
January 4, 1995, for a 100 percent rating for generalized 
anxiety disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an earlier effective date than January 4, 
1995, for a 100 percent rating for generalized anxiety 
disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


